UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6786



RONALD G. BAILEY-EL,

                                            Plaintiff - Appellant,

          versus


THOMAS CORCORAN, Warden; JAMES SMITH, Security
Chief,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
00-803-DKC)


Submitted:   July 24, 2003                 Decided:   July 31, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald G. Bailey-El, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane Weber, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald G. Bailey-El seeks to appeal the district court’s order

denying relief on his claims filed under the Civil Rights Act, 42

U.S.C.   §    1983   (2000),   and       the   Religious   Land   Use   and

Institutionalized Persons Act, 42 U.S.C.A. §§ 2000cc to 2000cc-5

(West Supp. 2003).    This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory

and collateral orders.     28 U.S.C. § 1292 (2000); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

Although the district court administratively closed Bailey-El’s

case when it consolidated his case with those filed by other

inmates, his co-plaintiffs’ actions are still pending.            Only once

those claims have been adjudicated may this court assert appellate

jurisdiction. See Robinson v. Parke-Davis & Co., 685 F.2d 912, 913

(4th Cir. 1982) (holding that order not final if it disposes of

“fewer than all the claims or the rights and liabilities of fewer

than all the parties”). Accordingly, we dismiss the appeal for lack

of jurisdiction.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                  DISMISSED




                                     2